Citation Nr: 1737538	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-26 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for disabilities affecting the teeth and jaw.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD) claimed as due to military sexual trauma.  

3.  Entitlement to service connection for seizures, claimed as a residual of heat injury.

4.  Entitlement to service connection for disabilities of both knees.  

5.  Entitlement to service connection for gastrointestinal disabilities, including irritable bowel syndrome, abdominal hernias, residuals of surgery for a perforated colon, scar tissue on the colon, bladder problems, and bowel problems, all claimed as secondary to medications taken following tooth extractions during active service.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran has verified periods of active duty for training from January 1986 to July 1986 and July 7, 1990, to July 21, 1990.  He served on active duty from January 1991 to June 1991, with additional periods of training in reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of August 2013 and July 2014.  Although the RO certified nine issues to the Board, we have combined and rephrased them as reflected above, to more accurately reflect the Veteran's contentions.  

The Veteran's claim of entitlement to service connection for a dental disability raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  38 C.F.R. § 3.381.  Thus, the issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but it is unclear whether the issue has been adjudicated.  Given the Veteran's statement in 2013 that he has a dental phobia and had not sought dental treatment in over twenty years, he may not in fact be seeking dental care from VA.  In any case, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center unless the Veteran affirmatively indicates he does not wish the claim to be referred.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder to include depression and post-traumatic stress disorder (PTSD) claimed as due to military sexual trauma; entitlement to service connection for seizures, claimed as a residual of heat injury; entitlement to service connection for disabilities of both knees; and entitlement to service connection for gastrointestinal disabilities, including irritable bowel syndrome, abdominal hernias, residuals of surgery for a perforated colon, scar tissue on the colon, bladder problems, and bowel problems, all claimed as secondary to medications taken following tooth extractions during active service or to a fall during service are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


FINDINGS OF FACT

1.  Dental trauma is not reflected in the Veteran's service dental or medical records; neither the surgery the Veteran underwent for extraction of impacted teeth nor treatment for infection following the surgery can be considered to represent dental trauma. 

2.  The Veteran's teeth were deemed to have been in acceptable condition upon  the general medical examination conducted in April 1991 in conjunction with his discharge from active duty.

3.  No other nexus to service is established.


CONCLUSION OF LAW

Service connection for residuals of dental trauma for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As will be discussed below, the Board is remanding some claims to obtain outstanding VA evidence, as well as outstanding service clinical records identified by the record.  However, this outstanding evidence does not pertain to the tooth and jaw claim.  The service records identified by the Veteran that the Board will request herein are material to claimed in-service psychiatric treatment and not dental treatment.  The dental records currently in the claims file appear complete.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disabilities of the teeth and jaw

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381. 
Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  However, impacted or malposed teeth, and other developmental defects, will not be considered service-connected for treatment purposes.  38 C.F.R. § 3.381(f)(4).  Dental care can also be provided in cases where a dental disability is due to combat wounds or other service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  It is the responsibility of VA adjudicators to make a determination on questions including whether the Veteran has a compensable or noncompensable service-connected dental condition or disability, and whether the dental condition or disability is a result of combat wounds or service trauma.  38 C.F.R. § 3.381(a).

The Veteran's service dental records reflect that in February 1991, he presented for a dental examination as he was experiencing intermittent pain at the left lower quadrant third molar region.  He was referred to Madigan Army Hospital for extraction.  When he presented at the hospital he complained of facial pain and swelling.  The tooth was extracted and plans were made to extract the remainder of his third molars (i.e., his wisdom teeth) as they were impacted.   A few days later he presented again to the hospital and was diagnosed with a dry socket.  On March 6, he was admitted to the operating room with the oral surgeon under general anesthesia for extraction of the impacted teeth.  The procedure was completed and a palatal stent was put in place.  After a week the palatal splint and wires were removed.  In late March 1991 he presented to the emergency room with increased swelling of the mandible at which time he was diagnosed with a right masticator space infection.  He was admitted for incision and drainage with more extensive dissection of the right lateral body sub-masseteric and pterygomandibular spaces.  The Veteran recalls that this surgery was lengthy and grueling.  

In support of his claim, the Veteran now contends that while on bedrest, he was to undergo a mandatory rifle training during which he asserts that he sustained further injury to his mouth at the gun range, when his weapon recoiled and hit him in the mouth area, including an infection related to this injury.  

The record of the tooth extraction surgery is contained in his dental records, but the gun injury that Veteran reports is not reflected in his service records.  The post-surgical infection is shown in the records, as reported above.   

When the Veteran underwent a general medical examination in conjunction with his discharge from service in April 1991, approximately one month after the surgery, his dental condition was deemed to have been "acceptable."  

He reported to a VA dental examiner in March 2013 that he developed a dental phobia after these experiences and has not had any dental treatment since 1991.  

Upon clinical examination in March 2013, the examiner identified multiple decayed teeth and multiple retained root tips.  His mandible, maxilla and mouth were normal.  The examiner commented that the areas were teeth had been extracted in 1991 appeared to have healed and remodeled well.  The examiner clarified that the extraction of teeth during service was not prompted by trauma or disease.  The examiner noted that the teeth which are currently decayed were not damaged during service, as March 1991 post-surgery X-rays did not show damage at that time.  

Because the Veteran's wisdom teeth were extracted during service due to impaction, they fit squarely into the provision at 38 C.F.R. § 3.381(f)(4) which prohibits service connection of such teeth for treatment purposes.  The Veteran appears to assert that because he was hit in the mouth area when a gun recoiled, that he sustained additional injury due to trauma.  A finding of dental trauma under the law would give him access to VA dental care and/or compensation.  

This assertion fails for several reasons.  Firstly, the incident with the gun is not recorded in his service records, and review of the post-surgical infection treatment records does not indicate any intervening event such as a blow to the mouth.  Rather, it appears that he simply sustained an infection following the surgery.  Second, the March 2013 VA examination report shows that there is no current disability involving the teeth which were extracted, or the area from which they were extracted.  The teeth which were carious in 2013 were normal in 1991 when the Veteran was discharged from service.  Lastly, no bony impairment is shown, as the Veteran's jaw was judged to have been normal in 2013.  Although the Veteran is competent to report that his mouth was hit by his weapon during service, his lay assertion that the blow from his weapon caused injury to his teeth and jaw has not been corroborated by an objective evidence.  

The Veteran also appears to assert that the dental surgery itself constituted dental trauma.  He believes that his jaw was broken during the surgery.  The record of the surgery does not confirm this belief.  Although the surgery was extensive, there is no indication that his jaw had to be broken.  The idea that medical care could constitute dental trauma for VA purposes, however, has been addressed before, and is governed by precedent.  The United States Court of Appeals for the Federal Circuit has definitively clarified that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during the Veteran's military service.  See Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712 (a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment).

The Board therefore finds that dental trauma during service is not established in the evidence of record.  

In summary, the Veteran's statements about injury from the gun recoil simply do not correlate with the contemporaneous medical records.  The dental treatment he had during service was for impacted wisdom teeth, and not due to dental trauma.  The Veteran is not competent to provide a medical opinion regarding the etiology of his dental disabilities.  The surgery itself, including the removal of the teeth and the treatment of the subsequent infection, cannot constitute dental trauma for purposes of VA compensation.  

The preponderance of the evidence is against the claim.  Service connection for a dental disability for compensation purposes must be denied.  


ORDER

Service connection for residuals of dental trauma for compensation purposes is denied.


REMAND

Unfortunately, a remand is required for many reasons.  Some VA treatment records remain outstanding, as do some service clinical records.  Also outstanding are relevant private medical records.  Nexus medical opinions are required prior to a decision on some of these issues as well.  Lastly, along with his July 2015 substantive appeal, the Veteran submitted additional evidence and argument, to include several newly-articulated arguments.  The RO has not reviewed this submission in connection with a decision on the claim.  In light of the other evidentiary development required, we have decided not to seek a waiver of RO review as to the Veteran's July 2015 evidence and argument, but rather to allow the RO to review the entire record, after the development requested below has been accomplished.  

The Veteran reports that he began receiving VA medical care in approximately 1995.  Currently, the Veteran's claims file contains VA medical records beginning in May 2000.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The contents of these records are likely to be relevant to the remaining issues on appeal.  As the appeal must be remanded anyway, his VA records should be updated for the file, as well.

Acquired psychiatric disorder

Initially, we observe there is some confusion in the file as to the exact nature of the issue on appeal.  The Veteran initially filed a claim for service connection for a   psychiatric disorder including depression.  He later added a claim for PTSD due to military sexual trauma.  These two claims were adjudicated in separate RO decisions.  The Veteran then filed a notice of disagreement to the second decision (pertaining specifically to military sexual trauma) one week outside of the specified period to do so.  The RO notified him by letter that his notice of disagreement could not be accepted as it was late.  

Because these two claims overlap significantly, however, the Board holds that the Veteran's acquired psychiatric disorder must be adjudicated fully at this time.  Case law dictates that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, we will consider all psychiatric manifestations herein, and the RO must do so on remand-separation of the military sexual trauma aspect from his service connection claim for an acquired psychiatric disorder would be inappropriate.  

In this regard, we note that the Veteran was discharged from service on account of a diagnosed personality disorder, which his superior officers deemed was preventing him from fully functioning as a solder.  Governing regulation prohibits an award of service connection for congenital or developmental defects, including personality disorders, and mental deficiency.  38 C.F.R. § 3.303(c).  Therefore, the issue on appeal, although medically complex, as the Veteran carries several different diagnoses of acquired psychiatric disabilities, does not include that of a congenital personality disorder.

During a May 2014 VA examination, the Veteran reported that he was treated at Madigan Army Hospital related to his military sexual trauma.  In his written argument of July 2015, he stated he had been treated at Madigan for a suicide attempt around March 1991.  No clinical hospital records have been requested and no mental health service records have been requested as of yet.  Therefore, upon remand, these specialized service treatment records should be particularly requested for inclusion in the claims file.    

In a July 2015 statement, a licensed clinical social worker who is treating the Veteran links a diagnosis of PTSD and depression to a claimed stressor of military sexual trauma in addition to the inservice dental surgery.  Therefore, a medical nexus opinion regarding the psychiatric claim is warranted as well.

Moreover, in July 2015, the Veteran requested a hearing at the RO before a Decision Review Officer as to this issue.  He is entitled to this hearing and it should be conducted while the case is on remand.

Heat injury residuals, including seizures

The Veteran experienced a serious episode of heat exhaustion during a period of active duty for training in July 1990.  This is documented in his service treatment records, and in a Certificate of Achievement located in his service personnel records.  He lost consciousness and was transported to a local hospital for treatment.  Records of the hospital treatment, and of military evaluation before and after the hospital treatment are contained in his claims file.  Also of record is a May 1994 medical report of episodes of lightheadedness, which the Veteran at the time attributed to his 1990 heat exhaustion.  Likewise, an April 1995 report reflects that the Veteran continued to experience "mind fading" especially when he was hot. 

The Veteran is understandably claiming service connection for all chronic residuals of the heat injury, to include his currently-diagnosed seizure disorder.  The medical evidence currently does not indicate any chronic residuals of the documented heat exhaustion, and there is no medical evidence as to whether his seizures were caused by heat exhaustion.  Currently, the medical evidence of record demonstrates that seizures were not caused by chemical paint exposure which the Veteran also had during service; but no opinion has been obtained as to the effects of the heat exhaustion episode.  Upon remand, these gaps in the record should be remedied.

Knees

The Veteran believes that during training in June 1988 at Fort McCoy, Wisconsin, he sustained injury to his knees while standing on a truck.  He relates that he was standing in the rear of a 2.5 ton truck manning a machine gun; the driver popped the clutch and he fell down, slipping off the truck and dislocating his knees.  This episode is not recorded in his service treatment records, however.  

The reports of March 1990 and April 1991 general medical examinations reflect that his lower extremities and musculoskeletal system were deemed to have been normal upon examination.

Recent medical records reveal that the Veteran does have current knee disabilities, to include a tear in the right medial meniscus, and limitation of bilateral knee motion.  Only the Veteran's contentions as to the injury in service and his assertion of knee difficulty since that time serve to connect the currently-shown disabilities to service.  Therefore, upon remand, a medical opinion as to whether the current disabilities are consistent with the Veteran's recollection of the injury and also with the negative findings upon the March 1990 and April 1991 examination reports, should be obtained.

Gastrointestinal disabilities

The Veteran additionally asserts that he may have sustained internal injuries during the June 1988 truck incident which have caused or contributed to his current gastrointestinal disabilities.  He also asserts that medication taken following his dental surgery during service contributed to his gastrointestinal problems, particularly to his irritable bowel syndrome.  

The Board observes that the Veteran also asserts that some of these symptoms are secondary to back problems.  However, service connection for a back problem was denied in August 2013, and the Veteran did not disagree with this denial.  Therefore, at this time, a theory of secondary service connection due to a back disability is unavailable to the Veteran.  

The Veteran reports he had a mass surgically excised from his colon subsequent to his discharge from service; however records of this surgery are not available for review.  As having access to these medical records would be helpful to adjudicators in understanding his gastrointestinal disabilities, and helpful for any medical review necessary to obtain a nexus opinion, upon remand, the Veteran should be requested to identify the source of this medical care, including the surgery, and to release all private records to VA.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of VA medical treatment afforded to the Veteran at the Martinez Outpatient Clinic and Community Living Center, the McClellan Outpatient and Dental Clinics, the Redding Outpatient Clinic, and all associated VA medical facilities between 1994 and 2000, and from 2015 to the present for inclusion in his claims file.  Any archived records should be retrieved from the appropriate repository.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for any of the disabilities at issue, but particularly his gastrointestinal evaluation and surgery after service.  After securing the necessary release(s), the RO should obtain these records for inclusion in the claims file.

3.  Request and associate with the claims file all service mental health treatment records through official channels.  As many requests as are necessary to obtain these records should be made.  All efforts to obtain these records should be documented in the file.

4.  Request and associate with the claims file clinical hospital records reflecting inpatient treatment at Madigan Army Hospital in 1991.  Again, as many requests as are necessary to obtain these records should be made.  All efforts to obtain these records should be documented in the file.

5.  After accomplishing the development requested above, afford the Veteran a VA neurological examination to identify whether he has any chronic residuals, including seizures, of the July 1990 heat injury episode, which is well documented in the evidence of record.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

The examiner is requested to:

(a) Form an informed opinion as to whether it is more, less, or equally likely that the Veteran's currently-shown seizure disorder had its onset during the July 1990 heat injury.  See also, May 1994 medical report of episodes of lightheadedness, which the Veteran at the time attributed to his 1990 heat exhaustion; April 1995 report reflecting that the Veteran continued to experience "mind fading" especially when hot.

(b) Also determine whether the Veteran has any other chronic residuals of the heat injury episode, and if so, should carefully identify those residuals.  

The complete rationale for all opinions expressed should be fully explained.

6.  Then, afford the Veteran a VA examination to review the Veteran's claims that his currently-shown knee and gastrointestinal disabilities had their inception during the reported June 1988 truck incident.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished.  

The examiner should determine whether it is more, less, or equally likely that the currently-shown knee and GI disabilities are consistent with the Veteran's recollection of the injury.  

Next, the examiner should determine whether it is more, less, or equally likely that the Veteran's gastrointestinal disabilities were caused by or aggravated by medication taken after his dental surgery and the subsequent infection.  

The complete rationale for all opinions expressed should be fully explained.

7.  Schedule a hearing before a Decision Review Officer on the issue of entitlement to service connection for an acquired psychiatric disability, providing the Veteran and his representative with adequate notice of the date and time of the scheduled hearing.

8.  After accomplishing the development requested above, the Veteran should be afforded a VA psychiatric examination to identify all currently-shown acquired psychiatric disorders, and whether any nexus to service exists.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished.  

For each confirmed diagnosis of an acquired psychiatric disorder, the examiner is requested to determine whether it is more, less, or equally likely to be related to service or to any service-connected disability.  

The complete rationale for all opinions expressed should be fully explained.

9.  After the development requested above has been completed, the RO should again review the record, including all new evidence and argument received since the May 2015 Statement of the Case.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


